Citation Nr: 1616699	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO granted a 10 percent rating for hemorrhoids, effective March 9, 2010. 

The Veteran testified before the undersigned at a December 2015 Board Videoconference hearing. A transcript of the hearing is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated at the Board hearing that his disability had worsened since his last VA examination. (Transcript, p 2.) This statement is supported by a November 2015 opinion from his treating VA physician. A new examination is requested in order to properly rate the disability. 38 C.F.R. § 3.159(c)(4) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file. 

2. Schedule the Veteran for a VA examination to assess the service-connected hemorrhoids. The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected hemorrhoids disability. The examiner should report whether there is: persistent bleeding, secondary anemia, fissures, the nature of the hemorrhoids (large, thrombotic or reducible with or without redundant tissue), or reoccurrences. The examiner should also comment on severity (mild or moderate). If the examiner is unable to provide this information a reason for this inability should be given. 

3. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

